Title: To Alexander Hamilton from William Heth, 14 October 1792
From: Heth, William
To: Hamilton, Alexander



Dear Sir
B[ermuda] Hundred [Virginia] 14th. Oct. 1792

Private
The Distressing dilemma in wch I felt myself when I last addressd you in this way, induced me to turn to the 8th Sect. of the Collection Law. The Surveyor of this Port, was, & still is, laid up himself, unable to come out of his room. But, if he was ever so hearty, he is, as totally incapable of performing any one part of the duties of my Office, as your French valet. He is seldom here, and knows nothing of the business. The next alternative was, to inform the Surveyor of Petersburg of my situation, & to request his attendance immediately, in order to receive such instruction as I might be able to give while up, in case I should be obliged again to leave the office. He attended on Monday and Tuesday last—but having got clear of my fevers for two days, and finding myself recruiting in spite of close confinement, and laboring from sun rise, till 8. OC at night—and that, as he writes so bad a hand, he could be of little use to me, he returned. And tho’ I have only the assistance of neighbour, who, as yet, can only Copy—yet, as I trust I am geting Strong, I am not afraid of the reputation of my Office Suffering, respecting current business—for the throng in that way, will be presently over when, like the bears, I may suck my paws all winter. All that mortifies me is that I shall not be able to render my accounts with my usual dispatch.

From the little tryal which I have had of Major Gibbon’s capacity for business, I find that, he is not so well versed in figures as I expected, and that, it would be some time before he could conduct the business of this Office—so, as to save it from Protest: Yet, as he is in every respect greatly superior to Roane—is better acquainted with the revenue laws—understands better what he reads, is a man of superior understanding, and a more respectible character, he ought really to be the Surveyor of this Port—for his pride and Ambition would induce him to be active, prying, and inquisitive, and to make himself, at least so well acquainted with the Duties of this Office, as to be able to supply my place, in case of dire necessity; and I think he would be more attentive to orders than Roane—because, he has more sense. ’Tis now four days, since I have seen the boat or hands, or have heard any thing from Roane, notwithstanding the busy season, & my repeated orders to let me have an opportunity of communicating with him every day that the weather will permit. He not only pretends to be disgusted with his Office, & speaks of it with contempt (tho’ he receives more than double what he had as Searcher under the State Government, for performing less Services—As his emoluments now, by the late Salary, & Sinecure fees for measuring the Same Vessel over & over again, are greatly more than adequate to the services which he performs) but is really engaged in making money so many other ways, by hiring his Negros to Load Vessels—a boat to land Ballast—hiring horses—and he will presently have a coasting vessel afloat—as to give me reason frequently to wish, notwithstanding my esteem for him as a blunt honest man, that he would either resign his Office, as he Sometimes talks of, or devote his whole attention to the discharge of the duties of it—i.e. the Surveyors Office, for he is so unequal to what is now imposed upon him, considering him as Inspector of the Revenue also, that if he did not employ one of the Inspectors of the Customs and they Share certain emoluments it seems—he would not be able to render a single account required. He is a single man, & Rich. Gibbon, has a family, and wants more than he receives. If their appointments could be changed, I am persuaded the public would be better served: for if Roane should decline going to Petersburg, an Inspector of the Customs on Salary, as mentioned to you in Phila. would be all the Officer necessary there, & which, as a Port of delivery, ought to be annihilated; and the few Coasters which are able, and do go there, ought to be enterd & cleard at City Point. The Salary, now given to the Surveyor there—130 Dlls—would, I should suppose, be sufficient for the Inspector. This change, is an Idea of my own altogether, and which, has only struck me within this day or two—for I pledge you my honor, that it was never suggested, or thought of by me, while Gibbon was here, nor do I know whether he would approve of it, for he has Just rented for five years the Seat of the late Jermon Baker decd—opposite Petersburg. But has proceeded altogether, from my not receiving that aid & communication from Mr Roane, wch I have a right to expect, and which, the laws have contemplated; and from a full conviction, that he has not the capacity of the other. My personal esteem, & friendship for them, I do assure you, is equal. Nor would I, if in my power, make the change immediately—nor without apprizing Roane that such a thing might take place, unless he paid more application, & made himself better acquainted with business—if in his power—for which subject, I mean to have some serious conversation with him—for I disdain the very Idea, of ever attempting to bring about any Scheme, by underhanded work. But, if this Office Should be removed to Petersburg on the Petition of the Merchants, Roane, I am afraid, will be totally inadequate to certain duties, which must, in consequence of the removal, be imposed upon the Surveyor here. He is a good officer, as far as he has capacity—but the Office of Searcher, which he held under the State Government (at about £80 ⅌ Annum I believe) was fully commensurate with his abilities.
The construction of the law, which produced your Schedule of Duties, hath drawn forth against you, a good deal of abuse. This, can not but irritate me, while I hold your principles, and views, in as high estimation, as I long have done, however wide we may differ in opinion, on certain questions. Some say, it is proof of your attachment to the British Interest, and others, that it proceeds from your fondness to make things complex, and difficult to understand, like the ⅔ ds of ⅔ ds &c and that, it is a forced, and unwarrantable construction. And tho I agree with the general voice, that the construction cannot possibly be consistent with the intention of Congress, if we are to Judge from every preceding act on the subject of duties—Yet, when I have shewn that the Attorney General gave the opinion, you have still borne the blame, and he has been calld a time server, and the supple creature of the Minister. The Merchants, rather than lose the time which it takes to cull an Invoice, & estimate Duties ⅌ a British Bottom, & be detained at so wretched a place as this, have begd to be charged as if an American Bottom, and then add ten ⅌ Ct. as hereto-fore. The difference in time which it takes is very great, to say nothing of the difficulty and perplexity which it occasions to many to calculate fractions of a ⅌ Cent. You have enclosed a copy of an endorsation Just made on an entry ⅌ a British Bottom—with what it would have been, on an american. You will find eight estimations in one, and only four in the other and the difference only 6¾ ⅌ Ct in favor of the american, instead of Ten, which was the Intention of Congress, say every member, with whom I have conversed, since I had the pleasure of seeing you. However Just the construction which you have given of the Law, may be, Yet it produces too many absurdities, for any man of common understanding to believe that, it is consistent, with the spirit, letter, or intention of the act. For instance, Iron—cast slit & rolld—is at 10¾—but Manufactures of Iron is 10½ ⅌ a Foreign Bottom—and all ten ⅌ Ct ⅌ an American bottom—again—Glauber salts is at 200 Cts ⅌ Cwt and ¾ ⅌ Ct. ad. Val—in two or three instances—this ad. Val-duty has amounted to matter of two Cents. Now is not this too ridiculous & contemptible, for any man to suppose it was ever contemplated by Congress. (The same thing may be said of Porter &c. ⅌ dozen). And do you not think that the trouble wch. it occasions, will induce many of the Collectors to overlook a few pounds of Salts when found mixd with other medecines?—for there is seldom an hundred wt imported by one Man—and Why Should Epsom & Rochele salts be more favord? In Short Sir, to enumerate all the absurdities and inconsistencies which are daily discoverd, would take up too much of your time, and I am persuaded you must long since have been convinced, that the Law ought to be amended so as to place the business upon the former footing after the first of January next.
I am Dear Sir,   with most sincere affection   Yr friend & Hbe St
W Heth
Colo. A Hamilton
